Carley, Judge.
Appellant sued appellees on an open account. Appellees denied liability, and appellee Cash & Carry Granite Co., Inc. counterclaimed. The jury returned a verdict in favor of appellees on the main claim and in favor of appellant on the counterclaim. Appellant appeals from the judgment entered on the verdict.
1. Appellant first enumerates as error the overruling of an objection made to a response to a question propounded on cross-examination of one of the appellees. The only objection was “Your honor, I would object.” Such a general objection raises no question to be decided by this court. Laney v. Barr, 61 Ga. App. 145, 147 (7) (6 SE2d 99) (1939); Walker v. State, 173 Ga. App. 473 (326 SE2d 833) (1985).
2. Appellant next contends that the trial court erred in charging the jury on loss of profits. That instruction, however, only related to *310the counterclaim. The verdict on the counterclaim was in appellant’s favor. Error, if any, was therefore harmless. Maloy v. Dixon, 127 Ga. App. 151 (2b) (193 SE2d 19) (1972); Garmon v. Henriksen, 176 Ga. App. 118, 119 (1) (335 SE2d 699) (1985).
Decided March 18, 1986.
Robert A. Johnson, for appellant.
Thomas L. Hodges III, for appellees.
3. Appellant contends that the unrebutted evidence established all of the essential elements of its case and amounted to a confession of liability on the part of appellees. Therefore, appellant contends that the trial court erred in failing to grant its motion for a directed verdict. Contrary to appellant’s assertions, the material facts were hotly disputed and the evidence was in conflict. The verdict was authorized by the evidence and, therefore, this court will not interfere with it. Garmon v. Henriksen, supra, 119 (2).

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.